  Case: 5:20-cv-00539-SO Doc #: 4 Filed: 07/17/20 1 of 5. PageID #: 18




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


ALEXANDER SWINT, Pro Se,                     )       Case No.: 5: 20 CV 539
                                             )
       Plaintiff                             )
                                             )       JUDGE SOLOMON OLIVER, JR.
       v.                                    )
                                             )
CANTON LAW DEPARTMENT, et al.,               )
                                             )
                                             )       MEMORANDUM OF OPINION
       Defendant                             )       AND ORDER



                                           Background

       Pro Se Plaintiff Alexander Swint has filed an informa pauperis civil rights complaint

against the Canton Police Department, Canton Law Director Kristen Bates-Axlward, and Canton

City Prosecutor Jason P. Reese. (Doc. No. 1.) His complaint pertains to his 2018 traffic

conviction in Canton Municipal Court in State of Ohio v. Swint, Case No. 2018 TRC 1737. (See

id. at 1.) The plaintiff was arrested after being pulled over by an Ohio Highway Patrol Trooper

in March 2018 and charged with operating a vehicle while impaired, operating his vehicle left of

center, and speeding. He entered a no contest-plea in the case, and was convicted of the traffic

charges, in July 2018.

       The Ohio Court of Appeals upheld the plaintiff’s conviction, accepting the trial court’s

conclusion that there was reasonable suspicion for the stop, and that the testimony of the officer
  Case: 5:20-cv-00539-SO Doc #: 4 Filed: 07/17/20 2 of 5. PageID #: 19




who pulled him over represented competent, credible evidence that the plaintiff had committed

the traffic violations of which he was charged and convicted. State v. Swint, No. 2018 CA

00115, 2019 WL 1929984 (Ohio App. April 29, 2019).

        In his complaint, the plaintiff alleges that his stop and prosecution in the traffic case were

racially motivated. He points out that the state trooper who pulled over him did not use his radar

to determine his speed. (Doc. No. 1 at 2.) In addition, he contends he has repeatedly been

harassed and targeted by the Canton Law Department and law enforcement over the years and

contends multiple “bogus criminal cases” have been brought against him. (Id.) He asserts he

now believes the 2018 traffic case and prior cases “are hate crimes, done by design against

people in poverty, on fix[ed] incomes, with disabilities.” (Id. at 4.) He seeks $5 million in

damages for the “complications of life” he has sustained. (Id.)

                                      Standard of Review

        Although pro se pleadings are liberally construed and held to less stringent standards

than formal pleadings drafted by lawyers, Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011),

federal district courts are expressly required under 28 U.S.C. § 1915(e)(2)(B) to review all in

forma pauperis complaints filed in federal court, and to dismiss before service any such action

that the court determines is frivolous or malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. In order to

survive a dismissal under for failure to state a claim under § 1915(e)(2)(B), a pro se complaint

must set forth sufficient factual matter, accepted as true, to state claim to relief that is plausible

on its face in order to avoid dismissal for failure to state a claim. Hill v. Lappin, 630 F.3d 468,

470-71 (6th Cir. 2010) (holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556


                                                   2
  Case: 5:20-cv-00539-SO Doc #: 4 Filed: 07/17/20 3 of 5. PageID #: 20



U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) for determining

motions to dismiss under Fed. R. Civ. P. 12(b)(6) governs dismissals of pro se complaints under

28 U.S.C. § 1915(e)(2)(B)).

                                             Discussion

       Upon review, the court must dismiss the plaintiff’s complaint pursuant to

§ 1915(e)(2)(B) because even liberally construed, it fails to allege a plausible federal civil rights

claim against the defendants under 42 U.S.C. § 1983.

       First, the complaint does not set forth allegations attributing specific wrongful conduct to

either Canton Law Director Kristen Bates-Axlward or City Prosecutor Jason P. Reese. Where a

person is named as a defendant in a complaint without discernible allegations of specific

conduct, the complaint is subject to dismissal even under the liberal construction afforded to pro

se plaintiffs. See Gilmore v. Corr. Corp. of Am., 92 F. App'x 188, 190 (6th Cir. 2004)

(dismissing complaint where plaintiff failed to allege how any named defendant was involved in

the violation of his rights); see also Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d

834, 842 (6th Cir. 2002) (claims under § 1983 “alleged to arise from violations of constitutional

rights cannot be founded upon conclusory, vague or general allegations, but must instead, allege

facts that show the existence of the asserted constitutional rights violation recited in the

complaint and what each defendant did to violate the asserted right”) (emphasis in original);

Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (affirming dismissal of pro se claims

where the complaint did not allege with any degree of specificity which of the named defendants

were personally involved in, or responsible for each alleged federal rights violation).

       Further, a prosecutor is absolutely immune from liability in a § 1983 suit for actions taken


                                                  3
  Case: 5:20-cv-00539-SO Doc #: 4 Filed: 07/17/20 4 of 5. PageID #: 21



within the scope of his prosecutorial duties “in initiating and pursuing a criminal prosecution and

in presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409 (1976). The plaintiff’s

complaint does not contain allegations plausibly suggesting that Defendants Bates-Axlward or

Reese took any action falling outside of the scope of their prosecutorial duties as Canton Law

Director and Prosecutor with respect to any case brought against him; accordingly, they are

absolutely immune from his suit.

       The complaint likewise does not contain factual allegations sufficient to support a

plausible claim against the Canton Law Department. The Law Department itself is not an entity

amenable to suit, and in order to hold a municipal government liable under § 1983, a plaintiff

must show that an officially executed municipal policy, or the toleration of an unlawful

municipal custom, caused the deprivation of his constitutionally protected rights. Doe v.

Claiborne County, Tenn. By and Through Claiborne County Bd. of Educ., 103 F.3d 495, 507 (6th

Cir. 1996), citing Monell v. Department of Social Servs., 436 U.S. 658, 690-91 (1978). Although

the plaintiff believes he has been harassed and racially targeted in connection with his 2018

traffic case, his own conclusory statements are not sufficient to give rise to a plausible inference

that he suffered a constitutional right deprivation, in connection with any case, as the result of an

unconstitutional municipal policy or custom. See, e.g. Chapman v. City of Detroit, 808 F.2d 459,

465 (6th Cir. 1986) (“conclusory allegations of unconstitutional conduct by persons acting under

state law” are insufficient to forestall dismissal of § 1983 actions).

       Finally, the plaintiff’s damage action is not cognizable under the Supreme Court’s

decision in Heck v. Humphrey, 512 U.S. 477 (1994). Heck held that in order for a plaintiff to

recover damages “for allegedly unconstitutional conviction or imprisonment, or for other harm


                                                  4
  Case: 5:20-cv-00539-SO Doc #: 4 Filed: 07/17/20 5 of 5. PageID #: 22



caused by actions whose unlawfulness would render a conviction or sentence invalid, a § 1983

plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged

by executive order, declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254.”

Id. at 486-87. “A claim for damages bearing that relationship to a conviction or sentence that

has not been so invalidated is not cognizable under § 1983.” Id. at 487. The plaintiff’s

complaint calls into question the validity of his 2018 traffic conviction, but he has not

demonstrated that the conviction has been invalidated or called into question in any of the ways

articulated in Heck.

                                             Conclusion

       Accordingly, the Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is granted,

and for the foregoing reasons, his complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

In light of this ruling, his motion for appointment of counsel (Doc. No. 3) is denied as the court

does not find that exceptional circumstances exist. See Lavado v. Keohane, 992 F.2d 601, 606

(6th Cir. 1993) (appointment of counsel in civil cases is warranted only in exceptional cases and

is not warranted where a plaintiff’s chances of success are extremely slim.).

       The court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                      /s/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE

July 17, 2020

                                                 5
